ALLEN, J.
Under Section 8315, General Code, a copy of the affidavit filed under Section 8314, General Code, to establish a mechanic’s lien, must be served upon the owner, part owner or lessee of the premises upon which the lien is sought to be established. Where the owner of the premises at the time the contract is made and labor is performed and materials furnished conveys the legal title to said premises and the deed of conveyance is duly recorded and an affidavit is filed under Section 8314, General Code, to obtain a lien and1 in attempting to comply with Section 8315, General Code, a copy of the affidavit is served upon such such transferee, it is error to hold that such transferee is not the “owner” within the purview of Section 8315, General Code.
Judgment reversed.
Marshall, C. J., Day and Conn, JJ., concur.